Case 5:21-cv-00912-G Document 1-6 Filed 09/16/21 Page 1 of 2

IN THE DISTRICT COURT OF COMANCHE COUNTY

STATE OF OKLAHOMA
NAZZARENO MIFSUD, an individual, )
)
Plaintiff, )
) ee
V8. ) Case No. CJ-2021-60 » Coasts SANOMA
) FILED iy the
KSWO TY, an individual, and ) Office hs Coit Clerk
GRAY TELEVISION, a foreign business entity, ) JUL 19 99 4
)
Defendants. ) By
a
Deputy

ORDER SUSTAINING DISMISSAL AND
ALLOWING PLAINTIFF TO AMEND

NOW INTO COURT COMES on for hearing Defendants’ Motion to Dismiss Plaintiff's
Petition; Defendants, KSWO TV, an individual and Gray Television, a foreign business entity,
being represented by and through their attorney of record, G. Rudy Hiersche, Jr., and Plaintiff,
Nazzareno Mifsud, an individual, being represented through his attorney, R. Todd Waddell.

The Court, having reviewed the Court file, Defendants’ Special Appearance and Motion
to Dismiss, and Plaintiff's “Dismissal, and Application to Amend Petition”, being fully advised
in the premises, finds that KSWO TV, an individual and Gray Television, a foreign business
entity, are not proper Defendants in this action. The Court further finds that the Plaintiff should
be allowed to file its Petition. against Gray Media Group, Inc. d/b/a KSWO-TV, the proper
entity, and issue process for it. Based on such findings, it is:

ORDERED that KSWO TV, an individual, and Gray Television, a foreign business
entity, are dismissed from this action.

ORDERED that Plaintiff is given twenty (20) days from the date this Order is filed to
amend his Petition and issue process to bring Gray Media Group, Inc. d/b/a KSWO-TY into this
action as the party Defendant and make allegations against it.

Page 1 of 2

 
Case 9:21-cv-00912-G Document 1-6 Filed 09/16/21 Page 2 of 2
H

ORDERED that the style of this case be changed from its present style to Nazzareno
Mifsud, an individual, Plaintiff ys. Gray Media Group, inc, d/b/a KSWO-TY, a foreign business

entity, Defendant, and issue process to it.

 

HONORABLE SCOTT D. MEADERS _
Judge of the District Court

   

APPROVED FOR ENTRY:

HIER Nort
\

\

 

G, RUDY HIERSQHE, IR, OBA #418

105 North Hudson

Hightower Building, Suite 540

Oklahoma City, Oklahoma 73102

Telephone: (405) 235-3123

Facsimile: (405) 235-3142

Email: radyethifokc.com

Attorney for Gray Media Group, Inc. d/b‘a KSWO-TVY

R. TODD WADDELL LAW

Led (easel

R FOBD WADDELL, OBA #17784
6812 N. Robinson

Oklahoma City, OK 73116

Telephone: (405) 446-8681

Email: toddwaddelllaw@live.com
Aftorney for Plaintiff, Nazzareno Mifsud
